Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Carl M. Tree, Appellant                                Appeal from the County Court at Law of
                                                        Harrison County, Texas (Tr. Ct. No. 2015-
 No. 06-16-00064-CV         v.                          9882-CCL).         Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 Discover Bank, Appellee                                Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Carl M. Tree, pay all costs of this appeal.

                                                        RENDERED FEBRUARY 1, 2017
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk